 1
 1

 2
 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 3
 3
     PRESIDENTIAL HEALTHCARE                        ) Case No.: CV 18-9302-DMG (MRWx)
 4
 4   CREDIT CORPORATION, a Georgia                  )
     corporation,Plaintiff,                         )
 5
 5                                                    STIPULATED JUDGMENT [92]
         v.                                         )
 6
 6   WHITE RABBIT PARTNERS, INC., a                 )
     Delaware corporation, KLEAN W.                 )
 7
 7   HOLLYWOOD LLC, a California limited            )          JS-6
     liability company, KLEAN LONG BEACH,           )
 8
 8   WA, LLC, a Washington limited liability        )
     company, KLEAN ASTORIA-OR, LLC, an             )
 9
 9
     Oregon limited liability company, LA PINE      )
10
10   KTC, LLC, an Oregon limited liability          )
     company, PORTLAND IOP, LLC, an                 )
11
11   Oregon limited liability company, KLEAN        )
     PHYSICIANS GROUP, LLC, a Washington            )
12
12   limited liability company, KPG OREGON,         )
13
13   LLC, an Oregon limited liability company,      )
     KPG ASTORIA LLC, an Oregon limited             )
14
14   liability company, KPG CALIFORNIA,             )
     LLC, a California limited liability company,   )
15
15   WHITE RABBIT PARTNERS, LLC (NV),               )
     a Nevada limited liability company,            )
16
16   WHITE RABBIT PARTNERS, LLC (CA),               )
17
17   a California limited liability company,        )
     WELL IN MIND, a California nonprofit           )
18
18   corporation, ANDREW SPANSWICK, an              )
     individual, ALAN JASON COE, an                 )
19
19   individual, MARK HONZEL, an                    )
     individual, and THE LINCOLN                    )
20
20   NATIONAL LIFE INSURANCE                        )
21
21   COMPANY, an Indiana Domestic                   )
     Insurance Corporation, Defendants.
22
22
                                                    )
23
23

24
24

25
25

26
26

27
27

28
28
 1
 1         Upon consideration of the Settlement Agreement and Mutual Release (the
 2
 2   “Settlement Agreement”) entered into by, and among, Presidential Healthcare
 3
 3   Credit Corporation (“PHCC” or “Plaintiff”), a Georgia corporation, and White
 4
 4   Rabbit Partners, Inc., a Delaware corporation, Klean W. Hollywood LLC, a
 5
 5   California limited liability company, Klean Long Beach, WA, LLC, a Washington
 6
 6   limited liability company, Klean Astoria-OR, LLC, an Oregon limited liability
 7
 7   company, La Pine KTC, LLC, an Oregon limited liability company, Portland IOP,
 8
 8   LLC, an Oregon limited liability company, Klean Physicians Group, LLC, a
 9
 9   Washington limited liability company, KPG Oregon, LLC, an Oregon limited
10
10   liability company, KPG Astoria LLC, an Oregon limited liability company, and
11
11   KPG California, LLC, a California limited liability company, (collectively, the
12
12   “Borrowers"), Andrew Spanswick, Alan Jason Coe, Mark R. Honzel (the
13
13   “Individual Guarantors”), and Well In Mind, a California nonprofit corporation
14
14   White Rabbit Partners, LLC, a Nevada, Limited Liability Company and White
15
15   Rabbit Partners, LLC, a California Limited Liability Company, (the “Corporate
16
16   Guarantors” and collectively, with the Individual Guarantors the “Guarantors,”
17
17   and the Borrowers and the Guarantors, collectively, the “Defendants,”) and the
18
18   Declaration in Support of Entry of Stipulated Judgment submitted by Plaintiff,
19
19   which Declaration was filed on May 10, 2019, and states that Plaintiff has not
20
20   received the "Settlement Payment" as defined in the Settlement Agreement by the
21
21   due date of May 8, 2019, JUDGMENT IS HEREBY ENTERED IN FAVOR OF
22
22   PLAINTIFF AND AGAINST DEFENDANTS, JOINTLY AND SEVERALLY,
23
23   AS FOLLOWS:
24
24         Defendants are jointly and severally liable to Plaintiff and shall pay
25
25   Plaintiff the total amount of $6,531,080.04 (the “Judgment Amount”), which is
26
26   comprised of the following amounts:
27
27         The amount of $6,553,323.49 in principal, attorneys’ fees and costs
28
28   incurred by Plaintiff in seeking to enforce the Notes (as defined in the Settlement


                                              2
 1
 1   Agreement) executed by Defendants in favor of Plaintiff through March 15, 2019,
 2
 2   and interest thereon through February 28, 2019 owed under the Notes, less
 3
 3         $22,243.45 in accounts receivable collections received by Plaintiff during
 4
 4   the Settlement Period as defined in the Settlement Agreement.
 5
 5         On or after May 9, 2019, Plaintiff is entitled to immediately surrender the
 6
 6   Lincoln National Life Insurance Policy (the “Lincoln National Policy”) issued to
 7
 7   Defendant Alan J. Coe and to receive the cash surrender value of the Policy from
 8
 8   Defendant Lincoln National Life Insurance Company (“Lincoln National”).
 9
 9   Lincoln National is hereby ordered to pay the cash surrender value of the Lincoln
10
10   National Policy to Plaintiff. The Judgment Amount shall be reduced by the
11
11   Lincoln National Policy cash surrender value when such amount is actually
12
12   received by Plaintiff.
13
13         IT IS SO ORDERED.
14
14

15
15
     DATED: May 15, 2019
                                          DOLLY M. GEE
16
16                                        UNITED STATES DISTRICT JUDGE
17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28



                                             3
